

116 S1855 IS: Access, Success, and Persistence In Reshaping Education Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1855IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Coons (for himself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to improve college access and college completion for all
			 students. 
	
 1.Short titleThis Act may be cited as the Access, Success, and Persistence In Reshaping Education Act of 2019 or the ASPIRE Act.
		2.Improving college access and completion for all students
 (a)In generalPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:
				
					493E.Improving college access and completion for all students
 (a)DefinitionsExcept as otherwise provided in this section, in this section: (1)Average student-related expenditure (A)In generalThe term average student-related expenditure means, with respect to the most recent fiscal year ending before the October of an academic year, the total amount of an institution’s instructional expenditures, student services expenditures, and the proportion of academic support expenditures that goes towards instruction, divided by the number of full-time equivalent students enrolled in the institution for the academic year.
 (B)Instructional expendituresThe term instructional expenditures— (i)includes—
 (I)expenditures for the colleges, schools, departments, and other instructional divisions of the institution and expenses for departmental research and public service that are not separately budgeted;
 (II)general academic instruction, occupational and vocational instruction, community education, preparatory and adult basic education, and remedial and tutorial instruction conducted by the teaching faculty for the institution’s students; and
 (III)expenses for both credit and non-credit activities;
 (ii)may include information technology expenses related to instructional activities if the institution separately budgets and expenses information technology resources; and
 (iii)does not include expenses for academic administration where the primary function is administration. (C)Student services expendituresThe term student services expenditures—
 (i)includes expenses for admissions, registrar activities, and activities whose primary purpose is to contribute to the emotional and physical well-being of students and to their intellectual, cultural, and social development outside the context of the formal instructional program; and
 (ii)may include information technology expenses related to student service activities if the institution separately budgets and expenses information technology resources, otherwise these expenses are included in institutional support.
 (D)Academic support expendituresThe term academic support expenditures includes— (i)expenses of activities and services that support the institution's primary missions of instruction, research, and public service, including—
 (I)the retention, preservation, and display of educational materials; (II)organized activities that provide support services to the academic functions of the institution;
 (III)media such as audiovisual services; (IV)academic administration; and
 (V)formally organized and separately budgeted academic personnel development and course and curriculum development expenses; and
 (ii)information technology expenses related to academic support activities or, if an institution does not separately budget and expense information technology resources, the costs associated with the three primary programs shall be applied to this function and the remainder to institutional support.
 (E)Full-time equivalent students enrolledThe term full-time equivalent students enrolled means the number of full-time students enrolled, plus—
 (i)in the case of an institution of higher education that is a public, 4-year institution— (I)the number of part-time undergraduate students enrolled multiplied by 0.403543; and
 (II)the number of part-time graduate students enrolled multiplied by 0.361702;
 (ii)in the case of an institution of higher education that is a private, nonprofit or for profit, 4-year institution—
 (I)the number of part-time undergraduate students enrolled multiplied by 0.392857; and
 (II)the number of part-time graduate students enrolled multiplied by 0.382059;
 (iii)in the case of an institution of higher education that is a public, 2-year institution, the number of part-time undergraduate students enrolled multiplied by 0.335737; and
 (iv)in the case of an institution of higher education that is not described in clause (i), (ii), or (iii), the number of part-time undergraduate students enrolled multiplied by 0.397058.
 (2)Institution of higher educationThe term institution of higher education means an institution of higher education (as defined in section 101(a)) or a proprietary institution of higher education (as defined in section 102(b))—
 (A)that predominately awards more bachelor’s degrees than associate's degrees and certificates; and
 (B)that enrolls not less than 30 first-time, full-time, degree- or certificate-seeking undergraduate students.
 (3)Low-income or working class studentThe term low-income or working class student means a student who is eligible to receive a Federal Pell Grant. (4)Moderate-income studentThe term moderate-income student means a student who is eligible to receive a subsidized Federal Direct Stafford Loan but not eligible to receive a Federal Pell Grant.
 (5)Remedial courseThe term remedial course means a course of study that is determined by the institution which offers such course to be necessary to help a student be prepared for the pursuit of a first undergraduate bachelor's degree but does not count for credit toward the degree.
 (6)Underrepresented minorityThe term underrepresented minority means Alaskan Native, Black (not of Hispanic origin), Hispanic (including persons of Mexican, Puerto Rican, Cuban, and Central or South American origin), Native American, or Pacific Islander (including Native Hawaiian) minority group.
							(b)Improving college access
							(1)In general
 (A)Required participationIn order for an institution of higher education to participate in any student financial assistance program under this title, the institution shall participate in the improving college access program under this subsection.
 (B)No condition on eligibility for participation for rankingEligibility to participate in any student financial assistance program under this title shall not be conditioned on an institution’s position on the ranking completed under this subsection.
								(2)Calculation of percentages of federal pell grant recipients
 (A)In generalFor academic year 2020–2021 and for each succeeding academic year, the Secretary shall determine, for each institution of higher education, the percentage of bachelor's degree-seeking students who enrolled at the institution for the first-time in a full-time capacity for the academic year who received a Federal Pell Grant for such academic year.
								(B)Ranking
 (i)In generalFor academic year 2020–2021 and for each succeeding academic year, the Secretary shall rank the institutions according to the percentages determined under subparagraph (A).
 (ii)Trigger markFor academic year 2020–2021 and for each succeeding academic year, the Secretary shall determine, based on the rankings under this subparagraph, the percentage, determined under subparagraph (A), at which and above which marks the top 95 percent of those institutions ranked.
									(C)Safe harbor reached
 (i)Safe harbor markFor academic year 2020–2021, the Secretary shall determine, based on the rankings under subparagraph (B)(i) for such academic year, the percentage, determined under subparagraph (A), at which and above which marks the top 90 percent of those institutions ranked.
 (ii)Comparison of trigger mark to safe harbor markIf the trigger mark determined under subparagraph (B)(ii) for an academic year is at or above the safe harbor mark determined under clause (i), no institution shall be subject to the provisions of paragraph (3) for such academic year.
									(3)Consequences of low ranking
								(A)Notification
 (i)In generalSubject to paragraph (2)(C)(ii), for academic year 2020–2021 and for each succeeding academic year, the Secretary shall notify each institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B)—
 (I)that the institution is in such bottom 5 percent of those institutions ranked; (II)of the trigger mark described in paragraph (2)(B)(ii) that such institution must meet or rise above; and
 (III)that the institution has 90 days to appeal to the Secretary to be removed from the bottom 5 percent of those institutions ranked.
 (ii)AppealAn institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) for an academic year may appeal to the Secretary, within 90 days of the notification under clause (i), to be removed from such bottom 5 percent ranking if—
 (I)the Secretary’s calculation of its ranking is not accurate, and that recalculation of such ranking would raise the ranking of the institution above the bottom 5 percent of those institutions ranked; or
 (II)the institution’s percentage of all bachelor's degree-seeking students enrolled at the institution who received a Federal Pell Grant for the academic year is sufficiently high, as determined by the Secretary.
 (iii)Automatic removalAn institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) for an academic year but whose average percentage for the academic year and the 2 preceding academic years of bachelor's degree-seeking students who enrolled at the institution for the first-time in a full-time capacity for the academic year and the 2 preceding academic years who received a Federal Pell Grant for the academic year and the 2 preceding academic years is at or above the trigger mark described in paragraph (2)(B)(ii) for the academic year, shall be automatically removed from such bottom 5 percent ranking.
 (B)PlanAn institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) for an academic year and not removed under subparagraph (A) shall develop a plan, not later than 1 year after the date of the notification under subparagraph (A)(i) and in consultation with the Secretary, to meet or rise above the trigger mark described in paragraph (2)(B)(ii) applicable for the academic year for which the institution is in the bottom 5 percent of those institutions ranked and not removed.
 (C)Calculation of averageFor each institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) for an academic year and not removed under subparagraph (A), the Secretary shall—
 (i)grant the institution a hold harmless year for the academic year succeeding the academic year for which the institution receives notification under subparagraph (A)(i); and
 (ii)determine the average percentage over the 3 succeeding academic years following the hold harmless academic year described in clause (i) of bachelor's degree-seeking students who enrolled at the institution for the first-time in a full-time capacity for each of such 3 succeeding academic years who received a Federal Pell Grant for each of such 3 succeeding academic years.
									(D)Failure to improve
 (i)In generalExcept as provided in clause (ii), if an institution of higher education has an average percentage determined under subparagraph (C)(ii) that is less than the trigger mark described in paragraph (2)(B)(ii) for the academic year for which the institution is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) and not removed under subparagraph (A) that triggered such determination, the Secretary shall impose on such institution a penalty described in subparagraph (E).
									(ii)Delay of penalty
 (I)In generalThe Secretary may delay imposing a penalty described in subparagraph (E) with respect to an institution that has an average percentage determined under subparagraph (C)(ii) that is less than the trigger mark described in paragraph (2)(B)(ii) for the academic year for which the institution is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) and not removed under subparagraph (A) that triggered such determination, but whose percentage determined for the most recent academic year is at or above such trigger mark.
 (II)Period of delayThe Secretary may delay imposing a penalty under subclause (I) for a period of not more than 2 years.
 (III)New 3-year averageWith respect to an institution for which the Secretary delays imposing a penalty under this clause for a period of not more than 2 years, the Secretary, at the end of such delay period, shall determine the average percentage over the 3 preceding years of bachelor's degree-seeking students who enrolled at the institution for the first-time in a full-time capacity for each of such 3 preceding academic years and who received a Federal Pell Grant for each of such 3 preceding academic years. If the institution has an average percentage that is less than the trigger mark described in paragraph (2)(B)(ii) for the academic year for which the institution is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) and not removed under subparagraph (A) that triggered such determination, the Secretary shall impose on such institution a penalty described in subparagraph (E).
										(E)Penalties
 (i)In generalThe Secretary shall impose a penalty under this paragraph in an amount determined under this subparagraph.
									(ii)Amount of penalty
 (I)In generalThe penalty to be imposed under this subparagraph with respect to an institution shall be a fee-per-student penalty, in which the number of additional students determined with respect to such institution under subclause (II) for an academic year is multiplied by the institution's average student-related expenditure for the academic year.
 (II)Number of additional students to be determinedWith respect to an institution of higher education that is subject to the penalty under this subparagraph, the Secretary shall determine the total number of additional students the institution would need to enroll over 3 years as Federal Pell Grant recipients to meet the trigger mark described in paragraph (2)(B)(ii). Such number shall be calculated by determining the percentage equal to subtracting the average percentage determined under subparagraph (C)(ii) from the trigger mark described in paragraph (2)(B)(ii) for the academic year for which the institution is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) and not removed under subparagraph (A) that triggered such determination, and multiplying such determined percentage by the number of bachelor's degree-seeking students who enrolled at the institution for the first-time in a full-time capacity for an academic year over the 3 preceding academic years.
 (iii)Collection of penalty feesThe Secretary shall— (I)collect penalty fees imposed under this paragraph not later than 1 year after such penalty is imposed; and
 (II)use the fees collected under subclause (I) to fund the completion improvement program under subsection (d) and the completion bonus program under subsection (e).
 (iv)Prohibition on use of institutional need-based grant aid to pay feesAn institution of higher education that is subject to a penalty under this paragraph may not, in order to pay such penalty fee—
 (I)reduce the amount of institutional need-based grant aid awarded to students to attend the institution; or
 (II)increase tuition or fees. (F)Appeals (i)In generalAn institution of higher education that is subject to a penalty under this paragraph may appeal the decision to impose such penalty or the amount of the penalty to the Secretary.
 (ii)Content of appealThe appeals process shall permit the institution to demonstrate, to the satisfaction of the Secretary—
 (I)that there was a miscalculation of the penalty amount; or (II)that there is some unforeseen and extreme circumstance that should warrant a waiver from such penalty or a reduction in the amount of such penalty.
										(c)Improving completion
							(1)In general
 (A)In generalIn order for an institution of higher education to participate in any student financial assistance program under this title, the institution shall participate in the improving college completion program under this subsection.
 (B)Election by public or other nonprofit institutionsAn institution of higher education that is a public or other nonprofit institution of higher education may elect for the Secretary not to impose on such institution a penalty described in paragraph (3)(E), and the Secretary shall be bound by such election. An institution that makes such election shall be deemed to have participated in the improving college completion program for the purposes of satisfying the requirement of paragraph (A) and shall not be eligible to receive a grant under the completion improvement program under subsection (d) or the completion bonus program under subsection (e).
 (C)Definition of institution of higher educationIn this subsection, the term institution of higher education means an institution of higher education (as defined in section 101(a)) or a proprietary institution of higher education (as defined in section 102(b))—
 (i)that predominately awards more bachelor’s degrees than associate's degrees and certificates; and
 (ii)that enrolls not less than 30 first-time, full-time bachelor's degree- or equivalent-degree-seeking undergraduate students.
 (D)No condition on eligibility for participation for rankingEligibility to participate in any student financial assistance program under this title shall not be conditioned on an institution’s position on the ranking completed under this subsection.
								(2)Calculation of percentages of completion
 (A)In generalFor academic year 2020–2021 and for each succeeding academic year, the Secretary shall determine, for each institution of higher education that participates in any program under this title, the percentage of first-time, full-time bachelor's degree-seeking students who enrolled at the institution who graduate within 6 years.
								(B)Ranking
 (i)In generalFor academic year 2020–2021 and for each succeeding academic year, the Secretary shall rank the institutions according to the percentages determined under subparagraph (A).
 (ii)Trigger markFor academic year 2020–2021 and for each succeeding academic year, the Secretary shall determine, based on the rankings under clause (i), the percentage, determined under subparagraph (A), at which and above which marks the top 95 percent of the institutions ranked.
									(iii)Rankings for peer groups of institutions
 (I)In generalFor academic year 2020–2021 and for each succeeding academic year, the Secretary shall rank the institutions according to the percentages determined under subparagraph (A) in each peer group of institutions described in subclause (II).
 (II)Peer groupsFor academic year 2020–2021 and for each succeeding academic year, the Secretary shall establish peer groups of institutions. Each peer group shall include approximately 10 to 15, but not less than 3, institutions that are included in such group based on similar institutional characteristics. Such characteristics shall include the following:
 (aa)The percentage of first-time, full-time students enrolled at the institution who receive a Federal Pell Grant.
 (bb)The average SAT or ACT score of first-time, full-time students enrolled at the institution. (cc)The average high school GPA of first-time, full-time students enrolled at the institution.
 (dd)The institution's average student-related expenditure.
 (ee)Other characteristics that the Secretary determines are appropriate. (III)Peer group adjustmentTo provide for fair comparisons among institutions serving different student populations and institutional resources, an institution that is in the bottom 5 percent of the institutions ranked under clause (i) but in the top two-thirds of institutions ranked in the institution’s peer group, as determined under subclause (II), shall be removed from the bottom 5 percent of the institutions ranked under clause (i). The Secretary shall not impose on such an institution a penalty described in paragraph (3)(E).
										(C)Safe harbor reached
 (i)Safe harbor markFor academic year 2020–2021, the Secretary shall determine, based on the rankings under subparagraph (B)(i) for such academic year, the percentage, determined under subparagraph (A), at which and above which marks the top 90 percent of those institutions ranked.
 (ii)Comparison of trigger mark to safe harbor markIf the trigger mark determined under subparagraph (B)(ii) for an academic year is at or above the safe harbor mark determined under clause (i), no institution shall be subject to the provisions of paragraph (3) for such academic year.
									(3)Consequences of low ranking
								(A)In general
 (i)In generalSubject to paragraph (2)(C)(ii), for academic year 2020–2021 and for each succeeding academic year, the Secretary shall notify each institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B)(i) (and not removed under paragraph (2)(B)(iii)(III))—
 (I)that the institution is in such bottom 5 percent of those institutions ranked for the academic year;
 (II)of the applicable trigger mark described in paragraph (2)(B)(ii) that such institution must meet or rise above; and
 (III)that the institution has 90 days to appeal to the Secretary to be removed from the bottom 5 percent of those institutions ranked.
 (ii)AppealAn institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B)(i) (and not removed under paragraph (2)(B)(iii)(III)) for an academic year may appeal to the Secretary, within 90 days of the notification under clause (i), to be removed from such bottom 5 percent ranking if the Secretary’s calculation of its ranking is not accurate, and that recalculation of such ranking would raise the ranking of the institution above the bottom 5 percent of those institutions ranked.
 (iii)Automatic removalAn institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B)(i) (and not removed under paragraph (2)(B)(iii)(III)) for an academic year but whose average percentage for the academic year and the 2 preceding academic years of first-time, full-time bachelor's degree-seeking students who enrolled at the institution who graduate within 6 years is at or above the trigger mark described in paragraph (2)(B)(ii) for the academic year, shall be automatically removed from such bottom 5 percent ranking.
 (B)PlanFor academic year 2020–2021 and for each fifth succeeding academic year, an institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) and not removed under paragraph (2)(B) or subparagraph (A) shall develop a plan, not later than 1 year after the date of the notification under subparagraph (A)(i) and in consultation with the Secretary, to meet or rise above the trigger mark described in paragraph (2)(B)(ii), applicable for the academic year for which this institution is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) and not removed under paragraph (2)(B) or subparagraph (A) that triggered such determination.
								(C)Calculation of average
 (i)In generalFor academic year 2020–2021 and for each fifth succeeding academic year, for each institution of higher education that is in the bottom 5 percent of those institutions ranked under paragraph (2)(B) and not removed under paragraph (2)(B) or subparagraph (A) for an academic year, the Secretary shall—
 (I)grant the institution 2 hold harmless years for the academic years succeeding the academic year for which the institution receives notification under subparagraph (A)(i); and
 (II)determine the average percentage over the 3 succeeding academic years (as determined under clause (ii)) following the hold harmless academic years described in clause (i) of first-time, full-time bachelor's degree-seeking students who enrolled at the institution who graduate within 6 years.
 (ii)Under-resourced yearsIn determining the 3 succeeding academic years under clause (i)(II), the Secretary shall skip any academic year that succeeds an academic year for which less than $25,000,000 is collected under subsection (b)(3)(E).
									(D)Failure to improve
 (i)In generalExcept as provided in clause (ii) or paragraph (1)(B), if an institution of higher education has an average percentage determined under subparagraph (C)(i)(II) that is less than the applicable trigger mark described in paragraph (2)(B)(ii), the Secretary shall impose on such institution a penalty described in subparagraph (E).
									(ii)Delay of penalty
 (I)In generalThe Secretary may delay imposing a penalty described in subparagraph (E) with respect to an institution that has an average percentage determined under subparagraph (C)(i)(II) that is less than the applicable trigger mark described in paragraph (2)(B)(ii), but whose percentage determined for the most recent academic year is at or above such trigger mark.
 (II)Period of delayThe Secretary may delay imposing a penalty under subclause (I) for a period of not more than 2 years.
 (III)New averageWith respect to an institution for which the Secretary delays imposing a penalty under this clause for a period of not more than 2 years, the Secretary, at the end of such delay period, shall determine the average percentage over the 3 preceding years of first-time, full-time bachelor's degree-seeking students who enrolled at the institution who graduate within 6 years. If the institution has an average percentage that is less than the trigger mark described in paragraph (2)(B)(ii), the Secretary shall impose on such institution a penalty described in subparagraph (E).
										(E)Penalties
									(i)First penalty year
 (I)In generalBeginning with the fifth academic year after which penalty fees are collected under subsection (b)(3)(E), an institution of higher education that is subject to a penalty under this paragraph—
 (aa)that is a proprietary institution of higher education (as defined in section 102(b)), shall pay to the Secretary a $1,000,000 penalty; and
 (bb)that is not a proprietary institution of higher education (as defined in section 102(b)), shall pay to the Secretary for an academic year an amount equal to 25 percent of the total amount of funds made available under subsection (d) to the institution during the 4 academic years preceding the academic year for which the penalty is due under this paragraph.
 (II)Use of penaltiesThe Secretary shall use the penalty fees under this clause to fund the completion improvement program under subsection (d) and the completion bonus program under subsection (e).
 (ii)Second penalty yearOne year after the first academic year for which an institution of higher education that is not a proprietary institution of higher education (as defined in section 102(b)) pays a penalty under clause (i)(I)(bb), the Secretary shall determine the average percentage for such year after such first academic year and the 2 preceding academic years of first-time, full-time bachelor’s degree-seeking students who enrolled at the institution who graduate within 6 years. If such average percentage is less than the trigger mark described in paragraph (2)(B)(ii) for such year after such first academic year, the institution of higher education shall pay to the Secretary for such year after such first academic year an amount equal to 40 percent of the total amount of funds made available under subsection (d) to the institution during the 5 academic years preceding the academic year for which the penalty is due under this clause. The Secretary shall use such penalty fees to fund the completion improvement program under subsection (d) and the completion bonus program under subsection (e).
 (iii)Third penalty yearTwo years after the first academic year for which an institution of higher education that is not a proprietary institution of higher education (as defined in section 102(b)) pays a penalty under clause (i)(I)(bb), the Secretary shall determine the average percentage for such second year after such first academic year and the 2 preceding academic years of first-time, full-time bachelor’s degree-seeking students who enrolled at the institution who graduate within 6 years. If such average percentage is less than the trigger mark described in paragraph (2)(B)(ii) for such second year after such first academic year, the institution of higher education shall pay to the Secretary for such second year after such first academic year an amount equal to 50 percent of the total amount of funds made available under subsection (d) to the institution during the 6 academic years preceding the academic year for which the penalty is due under this clause. The Secretary shall use such penalty fees to fund the completion improvement program under subsection (d) and the completion bonus program under subsection (e).
 (iv)ProhibitionsAn institution of higher education that is subject to a penalty under this subparagraph— (I)shall ensure that students enrolled at the institution receive the full amount of funding under this title they would otherwise have received had the institution not been subject to such penalty; and
 (II)may not, in order to pay for the penalty fee— (aa)reduce the amount of institutional need-based grant aid awarded to students to attend the institution; and
 (bb)raise tuition or fees. (v)WaiverThe Secretary may waive or reduce a penalty under this subparagraph if the Secretary determines such a waiver is necessary to avoid extreme hardship for the students enrolled at the institution of higher education on which the penalty would be imposed.
 (vi)Payment planThe Secretary may allow an institution of higher education that owes a penalty under this subparagraph to enter into a payment plan to pay such penalty amount.
									(F)Appeals
 (i)In generalAn institution of higher education that is subject to a penalty under this paragraph may appeal the decision to impose such penalty to the Secretary.
 (ii)Content of appealThe appeals process shall permit the institution to demonstrate, to the satisfaction of the Secretary that there is some unforeseen and extreme circumstance that should warrant a waiver from such penalty, a reduction in the amount of such penalty, or removal of the institution from the bottom 5 percent of those institutions ranked under paragraph (2)(B).
									(d)Completion improvement program
 (1)In generalFrom funds available under paragraph (5), the Secretary shall establish a completion improvement program to award grants to eligible institutions of higher education to support reforms to improve completion rates.
 (2)Eligible institutionsAn institution of higher education is eligible to receive a grant under this subsection if the institution—
 (A)is a public or other nonprofit institution of higher education that is in the bottom 5 percent of those institutions ranked under subsection (c)(2)(B);
 (B)has not been removed from the bottom 5 percent of those institutions ranked pursuant to paragraph (2)(B)(iii)(III) or (3)(A) of subsection (c); and
 (C)has not elected to be exempt under subsection (c)(1)(B). (3)Determination of grant amount (A)In generalIn awarding grants under this subsection, the Secretary shall determine a grant amount for each eligible institution according to the formula under subparagraph (B).
								(B)Grant amount formula
 (i)In generalExcept as provided in clause (iii), the grant amount for an eligible institution described in paragraph (2) for a fiscal year shall be equal to the Pell weight of such institution for the fiscal year, determined under clause (ii), multiplied by the amount available under paragraph (5) for such fiscal year.
									(ii)Pell weight
 (I)In generalThe Pell weight of an eligible institution for a fiscal year shall be equal to a percentage that is determined by dividing the institution's Pell enrollment determined under subclause (II) for the fiscal year by the total Pell enrollment determined under subclause (III) for the fiscal year.
 (II)Institution's pell enrollmentAn eligible institution's Pell enrollment for a fiscal year shall be equal to the percentage of bachelor's degree-seeking students enrolled at the institution for the academic year that ended immediately preceding such fiscal year who received a Federal Pell Grant for such academic year.
 (III)Total pell enrollmentThe total Pell enrollment for a fiscal year shall be equal to the sum of the percentages of bachelor's degree-seeking students enrolled at each eligible institution, described in paragraph (2), for the academic year that ended immediately preceding such fiscal year who received a Federal Pell Grant for such academic year.
 (iii)Maximum grant amountThe maximum grant amount for an eligible institution described in paragraph (2) for a fiscal year shall be $2,000,000. An eligible institution may choose to receive a grant amount that is less than $2,000,000. Any amounts available under paragraph (5) for such fiscal year that are remaining after awarding grants in accordance with this subparagraph shall be used to carry out the completion bonus program under subsection (e).
 (4)Use of fundsAn institution of higher education that receives a grant under this subsection shall use the grant funds for reforms and practices that are part of the improvement plan of the institution, as described under subsection (c)(3)(B)(i), which may include the following:
 (A)Increasing funds available for Federal Work-Study Programs for undergraduate students. (B)Increasing need-based institutional aid to students who are eligible for Federal Pell Grants.
 (C)Enhancing academic advising and student support services. (D)Expanding accelerated learning opportunities.
 (E)Improving remedial course offerings. (F)Data- and technology-driven efforts to increase college completion rates.
 (G)Enhancing regular and proactive career advising and loan counseling services, including post-enrollment services.
 (H)Efforts to close completion gaps— (i)between non-low-income or working class students and low-income or working class students; and
 (ii)between non-underrepresented minority students and underrepresented minority students. (5)Available fundsFunds shall be available to carry out this subsection from the penalty fees collected under subsections (b)(3)(E) and (c)(3)(E).
							(e)Completion bonus program
 (1)In generalFrom funds available under paragraph (5), the Secretary shall establish a completion bonus program to award grants on a competitive basis to eligible institutions of higher education to support reforms to improve completion rates.
 (2)Eligible institutionsAn institution of higher education is eligible to receive a grant under this subsection if the institution—
 (A)is not in the bottom 5 percent of those institutions ranked under subsection (c)(2)(B); and
 (B)is not in the bottom 5 percent of those institutions ranked under subsection (b)(2)(B).
								(3)Application and priority
 (A)ApplicationAn eligible institution that desires a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (B)Consideration and priorityIn awarding grants under this subsection, the Secretary— (i)may consider an eligible institution's affordability, student loan repayment rate, and other factors; and
 (ii)shall give priority to an eligible institution that is a part B institution (as defined in section 322) or a minority-serving institution (as described in section 371(a)).
 (4)Use of fundsAn eligible institution that receives a grant under this subsection shall use the grant funds for reforms and practices to improve completion rates, which may include the following:
 (A)Increasing funds available for Federal Work-Study Programs for undergraduate students. (B)Increasing need-based institutional aid to students who are eligible for Federal Pell Grants.
 (C)Enhancing academic advising and student support services. (D)Expanding accelerated learning opportunities.
 (E)Improving remedial course offerings. (F)Data- and technology-driven efforts to increase college completion rates.
 (G)Enhancing regular and proactive career advising and loan counseling services, including post-enrollment services.
 (H)Efforts to close completion gaps— (i)between non-low-income or working class students and low-income or working class students; and
 (ii)between non-underrepresented minority students and underrepresented minority students. (I)Enhancing the quality of the institution's academic programs.
 (5)Available fundsFunds shall be available to carry out this subsection from funds from the penalty fees collected under subsections (b)(3)(E) and (c)(3)(E) that are remaining after grants are awarded for the completion improvement program under subsection (d).
							(f)Non-Financial reward bonus program
 (1)In generalThe Secretary shall award non-financial rewards to institutions of higher education that have a proven record of making college more affordable and increasing college access and success for low-income or working class students and moderate-income students.
 (2)Institutional eligibilityAn institution of higher education is eligible for a non-financial reward under this subsection for an academic year if—
 (A)the percentage of first-time, full-time bachelor's degree-seeking students who enrolled at the institution for the academic year who received a Federal Pell Grant for such academic year falls within the top 50 percent of ranked institutions, as determined by the Secretary for the academic year;
 (B)the percentage of first-time, full-time bachelor's degree-seeking students who enrolled at the institution who graduate within 6 years falls within the top 25 percent of ranked institutions, as determined by the Secretary for the academic year; and
 (C)the institution is not under Federal investigation for a sanction for an academic or financial irregularity.
 (3)ApplicationsAn institution of higher education that desires to receive a non-financial reward under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (4)PriorityPriority in awarding non-financial rewards under this subsection shall go to institutions of higher education that have small or diminishing gaps in the completion rates—
 (A)between non-low-income or working class students and low-income or working class students; and (B)between non-underrepresented minority students and underrepresented minority students.
 (5)Non-financial rewardsNon-financial rewards under this subsection may include the following: (A)Reporting less frequently and avoiding duplicative reporting requirements.
 (B)Extra points in Department grant competitions for which institutions of higher education are eligible entities.
 (C)Waiving the multiple disbursement rule or disbursement delays.
 (D)Preferable status for experimental sites.
 (g)Best practicesThe Secretary shall establish a publicly available electronic database identifying best practices— (1)of institutions of higher education that were in the bottom 5 percent of those institutions ranked under the improving college access program under subsection (b) or the improving college completion program under subsection (c) for academic year 2017–2018 or for any succeeding academic year and that have improved their ranking;
 (2)of eligible institutions of higher education awarded grants under the completion bonus program under subsection (e) to support reforms to improve completion rates; and
 (3)that the Secretary has determined in carrying out this section. (h)Accountability rule of constructionNothing in this section shall be construed to affect accountability provisions under other sources of law.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.. (b)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary of Education shall submit a report to Congress that provides recommendations on ways to expand section 493E of the Higher Education Act of 1965, as added by subsection (a), to institutions with predominantly associate's-degree seeking students, as well as other institutions of higher education not covered by such section.